MEMORANDUM **
Krishna K. Reddy appeals pro se the district court’s entry of a vexatious litigant order and order rejecting the filing of a proposed complaint pursuant to the vexatious litigant order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990), and affirm.
The district court did not abuse its discretion in issuing a vexatious litigant order against Reddy because the order was narrowly tailored, based upon a clear record of prior frivolous filings, and entered after Reddy filed objections to the magistrate judge’s report and recommendation. See DeLong v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir.1990). The district court did not err in rejecting the filing of the proposed complaint because Reddy failed to comply with the vexatious litigant order.
Reddy’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.